Citation Nr: 0617547	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Noel B. Gabriola, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1946.  He died in July 1988.  The appellant seeks benefits as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied a claim 
for DIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant presented testimony at a personal hearing in June 
2005 before the undersigned Veterans Law Judge.  The Board 
remanded the claim in December 2005 for further development.


FINDINGS OF FACT

1.  At the time of the veteran's death, a combined service-
connected rating of 60 percent with special monthly 
compensation added on account of loss of use of one foot was 
in effect.

2.  At the time of his death, many years after his discharge 
from service in August 1946, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.  He was not a former 
prisoner of war.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2005); 38 C.F.R. § 3.22 
(2005); 70 Fed. Reg. 72211-72221 (Dec. 2, 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003; rating 
decisions in December 2001 and November 2002; a statement of 
the case in September 2003; and a supplemental statement of 
the case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 19 Vet. App. 103 (2006) (specifically 
declining to address harmless error doctrine).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the supplemental 
statement of the case issued in February 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A written report of contact in February 2004 
indicates that the appellant had no more evidence to submit 
and no longer wished to have a hearing before a Decision 
Review Officer at the RO.  She testified at a Board hearing 
in June 2005.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


II.  Entitlement to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318

At the time of the veteran's death, he was service-connected 
for residuals of a gunshot wound (GSW) with severe injury to 
Muscle Groups XIII, XIV, and XV and secondary osteoarthritis, 
traumatic of the left knee, evaluated as 40 percent 
disabling; limitation of motion of the left knee flexion and 
foot drop, secondary to sciatic nerve injury due to GSW, 
evaluated as 40 percent disabling; shortening of the left 
lower extremity due to GSW with malunited fractures of the 
left femoral neck and distal femur, evaluated as 10 percent 
disabling; osteoarthritis of the left hip, evaluated as 10 
percent disabling; inactive osteomyelitis of the left femur, 
evaluated as zero percent disabling; and malaria, evaluated 
as zero percent disabling.  These combined for a rating of 60 
percent (amputation rule applied) with special monthly 
compensation added on account of loss of use of one foot.

In a prior decision in July 1985, the Board denied 
entitlement to increased ratings for the veteran's service-
connected disabilities other than malaria, which was not on 
appeal.  The Board also determined that entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person or for being 
housebound had not been established.  

The veteran's July 1988 death certificate indicates that the 
immediate cause of death was cardio-respiratory arrest, with 
an antecedent cause of acute myocardial infarction and an 
underlying cause of chronic pyogenic osteomyelitis.  Private 
hospital records show that the veteran had been admitted in 
May 1988 for complaints of chest pain diagnosed as a 
myocardial infarction.  

In August 1988 the appellant filed a claim for DIC and 
claimed that the cause of death was due to service.  

In August 2001, a VA medical opinion was provided after 
review of the claims folder.  The VA physician opined that 
based on the information discussed, the conditions that 
caused the veteran's demise were not related to his service-
connected disabilities.  

In October 2002 the appellant submitted a medical opinion 
from a private psychiatrist, Dr. P.Z.J., Jr. to support a 
claim that the veteran had been totally disabled because of 
his service-connected conditions but died from other causes.  
Dr. P.Z.J., Jr. noted the service-connected medical 
disabilities and the ratings assigned and information 
provided by the appellant as to the veteran's symptoms, 
behavior, and treatment during his lifetime.  He opined that 
with the incapacitating and long standing nature of the 
veteran's disability and other psychosocial factors the 
veteran had a depressive disorder that fit the behavioral 
description provided by his wife.  The depressive disorder 
persisted and contributed to the veteran's unlikable outcome.  
Dr. P.Z.J., Jr. stated there was a relationship between 
depression and cardiovascular disease as shown in cited 
medical literature.  

A private medical doctor, T.D.J., M.D., wrote in June 2005 
that the veteran had been under her medical care and 
treatment of essential hypertension from January 1986 to 
March 1988.

The appellant testified in June 2005 as to the veteran's 
disabilities incurred in service and the doctors who had told 
her that the cause of death was related to service.

DIC is a benefit paid to survivors of veterans in cases of 
death due to service-connected disability or certain cases of 
death due to non-service-connected disability.  In a decision 
in December 2005, the Board determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death which previously had been denied.  

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected.  If the veteran's death is not caused by a 
service-connected disability and not the result of the 
veteran's own willful misconduct, DIC is payable only if the 
veteran was in receipt of or "entitled to receive" 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death, or 
for a period of not less than five years from the date of the 
veteran's discharge or release from active duty, or for a 
period of not less than one year immediately preceding death 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be schedular or 
based on unemployability.  38 U.S.C.A. § 1318(b).

VA has implemented this provision through 38 C.F.R. § 3.22(b) 
which explains that the phrase "entitled to receive" refers 
to circumstances in which the veteran, at the time of his or 
her death, had service-connected disability that was rated 
totally disabling by VA or had a total rating based upon 
individual unemployability (TDIU), but was not actually 
receiving compensation for one of specified reasons.  See 38 
C.F.R. §§ 3.22 (b) (2005), as amended 70 Fed. Reg. 72211-
72221 (Dec. 2 2005); 38 C.F.R. § 4.16 (2005).  

The December 2005 amendment to 38 C.F.R. § 3.22, effective 
December 2, 2005, clarified that the correction of clear and 
unmistakable error (CUE) may establish that a veteran was 
"entitled to receive" benefits "at the time of death" 
irrespective of whether the CUE is corrected before or after 
the veteran's death.  A provision was added in which service 
department records that existed at the time of a prior final 
VA decision but were not previously considered by VA may 
support a finding that the veteran was "entitled to 
receive" compensation at the time of death for a disability 
that was rated totally disabling for the specified period.  
The rule applies to such service department records received 
by VA before or after a veteran's death.  

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran in a claim had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of § 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled to 
a total disability rating for the required period if the 
veteran had applied for compensation during his or her 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

The validity of 38 C.F.R. § 3.22, as amended January 21, 
2000, was challenged and the Federal Circuit held, in part, 
that 38 C.F.R. § 3.22 as amended was not invalid insofar as 
it precluded "hypothetical entitlement" as an additional 
basis for establishing eligibility under 38 U.S.C.A. § 1318.  
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377-78 (Fed. Cir. 2003) (upholding 
VA's interpretation in 38 C.F.R. § 3.22 as the correct 
interpretation).  The Federal Circuit subsequently held that 
"hypothetical entitlement" to DIC benefits under 
38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, the date of the VA regulation prohibiting 
"hypothetical entitlement".  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  Since the appellant's claim was filed 
in October 2002, her claim will not be considered on the 
basis of whether "hypothetical entitlement" is warranted. 

At the time of the veteran's death many years post-service, 
his service-connected disabilities combined for a 60 percent 
evaluation.  Thus, he did not satisfy the requirement that a 
service-connected disability or disabilities be rated as 100 
percent disabling for a period of 10 years immediately before 
his death or for at least five years from the date of the 
veteran's separation from service.  

The appellant claims that the veteran was totally disabled 
due to his service-connected disabilities but died from other 
causes.  This is not shown by the evidence of record.  The 
August 2001 VA medical opinion does not indicate that the 
veteran's service-connected disabilities had been totally 
disabling for 10 years prior to his death.

Dr. P.Z.J.'s opinion does not indicate that the veteran's 
service-connected disabilities had been totally disabling for 
10 years prior to his death.  Rather, the opinion suggests 
that the veteran had a depressive disorder which was 
attributed to the veteran's service connected disabilities 
and links depressive disorder to cardiovascular disease and 
the veteran's death.  As noted above, the veteran's service-
connected disabilities at the time of his death do not 
include a depressive disorder.  

In addition, Dr. T.D.J.'s June 2005 statement that the 
veteran had been treated for essential hypertension from 
January 1986 to March 1988 does not address whether the 
veteran's service-connected disabilities had been totally 
disabling for 10 years prior to his death.  The veteran was 
not service-connected for hypertension.  

Insofar as these two medical statements might be considered a 
claim for service connection for a depressive disorder and 
hypertension on behalf of the veteran, it is well established 
that a veteran's claim for disability compensation does not 
survive the veteran's death.  See Richard v. West, 161 F. 3d 
719, 721-22 (Fed. Cir. 1998).  As a veteran's claim to 
disability benefits terminates at death, accordingly, a new 
claim for service connection after the veteran's death for a 
depressive disorder and hypertension for disability 
compensation is not for adjudication.  Further, in Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F. 3d 1373 (Fed. Cir. 2003), the Federal Circuit held VA 
provided a permissible basis and sufficient explanation for 
its interpretation of the statutes as a bar to the filing of 
new claims posthumously by the veteran's survivor where no 
claim had been filed during the veteran's life.  Id. at 1379-
80.

Where pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress has 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary has done so.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  In § 3.22, the more favorable version to the 
appellant must apply.  However, considering that the veteran 
had not been in receipt of, or entitled to receive, a total 
disability evaluation for 10 years or more, the application 
of either version of 38 C.F.R. § 3.22(a) would result in the 
same outcome, and the Board finds that the appellant is not 
prejudiced by the Board's proceeding to final appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluating this claim under the above law, the Board notes 
the veteran had not been a prisoner of war; he died more than 
five years following his separation from active service, and 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There were no claims pending at the time of the 
veteran's death.  The Board appreciates the sincere testimony 
and statements proffered by the appellant.  In the present 
matter, however, we are constrained to follow the provisions 
of law governing this type of claim.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In essence, 
the facts of this case are not in dispute and the law is 
dispositive.  As the law is dispositive of the § 1318 issue 
in the instant case, as related to the claim for DIC 
benefits, the benefit-of-the-doubt rule is not for 
application, and the appeal must be denied. 




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


